United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2234
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Gary Sembler,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 5, 2006
                                Filed: May 11, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Gary Sembler appeals the sentence the district court1 imposed after he pleaded
guilty to conspiring to defraud the United States, see 18 U.S.C. § 286, and presenting
false claims against the United States, see 18 U.S.C. § 287. On appeal, counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
noting Sembler’s belief that he should have been sentenced as a minor participant.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       We conclude that it was not clear error for the district court to deny a minor-
role reduction under U.S.S.G. § 3B1.2 upon finding that the conspiracy could not have
taken place without Sembler’s involvement. See United States v. Casares-Cardenas,
14 F.3d 1283, 1289 (8th Cir.) (decision whether to accord minor-role status is factual
finding reviewed for clear error; denial of minor-role reduction was not clear error
where defendant’s role was “integral to the advancement of the purpose of the
conspiracy”), cert. denied, 513 U.S. 849 (1994).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no other nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-